DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the devices of claims 9-10 and the methods of claims 11 and 13.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Redu (US 2007/ 0232782) teaches compounds used in OLEDs (abstract). A compound can be represented by Compound 2


    PNG
    media_image1.png
    429
    641
    media_image1.png
    Greyscale


	In the previous office action as a means to justify modifying Redu, the office relied on Hayashi (US 2012/0080666) who teaches in an organic EL device fabricated by means of a wet method such as coating, when an arylamine derivative having a polymerizable group (for example, a vinyl group or an allyl group) is used as a hole transport layer forming material, light emission efficiency of the organic EL device increases, and durability is enhanced (paragraph 7).
	The office no longer holds this position as a closer look at Hayashi reveals the arylamine is dissolved in a solvent in which the compound is substantially soluble. The solution is then formed into a thin film and dried by any of several techniques such as spin-depositing, inkjetting etc. The resultant film formed as the solvent evaporates is then further dried by baking at elevated temperatures, including above the boiling point of the solvent, either in a vacuum of nitrogen atmosphere. The film is then subjected to further processing by depositing a second solution containing emissive layer materials on top of the pre-formed compound film where the emissive materials are dissolved in a solvent in which the compound is substantially insoluble. By "substantially insoluble" is meant that less than about 5 mg of the compound dissolves in 1 ml of the solvent. However, solubilities greater than or less than 5 mg can be used and may be preferred for some applications. For example, a modest solubility up to 10 mg/mL may result in a blurred or graded interface between the HTM copolymer described herein and the emissive layer materials. Such blurring can have deleterious or beneficial effects depending upon the natures of the materials involved. Such blurring of the interface can result in improved charge transport across the interface and substantially improved device performance or lifetime (paragraph 42).
	The office notes that the purpose of modification with Hayashi was for achieving greater solvent resistance leading to increased light emission efficiency of the organic EL device. However, Redu stresses that higher solubility leading to blurring and such blurring of the interface can result in improved charge transport across the interface and substantially improved device performance or lifetime. Therefore, the office takes the position that Redu essentially teaches away from the need of lower solubility of arylamines (which is stressed by Hayashi) as the blurring results in substantially improved device performance or lifetime. 
	Redu fails to teach, suggest or offer guidance that would render it obvious to add a crosslinkable group to Compound 2 as required by the above independent claims.
Claims 1-13 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786